Title: 12th.
From: Adams, John Quincy
To: 


       All day at home. Miss Nancy came in the Evening, but did not stay more than half an hour: she has been since Thursday morning, at Mr. Duncan’s, and proposes staying there, all next Week. Though I cannot conceal from myself, that this gives me pain at present, yet I can sincerely say, I wish she would in this manner keep away, week after week from this house, untill I leave it: In the Evening, I was reminded, of the great disadvantages, a youth must labour under, who suffers himself to be subdued by the tender passion. I needed not the Caution; and shew that I was fully sensible of it. I consider it the greatest misfortune; that can befall a young man to be in Love. Does not Reason alone suffice to show that, when the Passions are high and the blood is warm, it is impossible to make a Choice, with the prudence necessary upon such an occasion. Do we not see daily men, of great Sense and experience, and at an age when discretion should guide all their actions, fall into fatal errors, in this case, how much more exposed then, is a person incapable of Reflection, and led on by passion. May it be my lot, at least for ten years to come, never to have my heart exclusively possessed by any individual of the other sex. A man courting appears to me at any time of life, much below his natural dignity; but in a youth it is exceedingly absurd and ridiculous.
      